                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT CHIN,                                         CIVIL ACTION

         Petitioner,

         V.
                                                     NO. 18-1448
MARK CAPOZZA, et al.,

              Respondents.
                                                                                DEC 17 2018

WENDY BEETLESTONE, J.
                                            ORDER

       AND NOW, this 1Lf""'day of     Uec:QA,v,~~, 2018, upon careful and independent
consideration of the Petition for a Writ of Habeas Corpus, and after review of the Report and

Recommendation of United States Magistrate Judge Marilyn Heffley, it is ORDERED that:

       1. The Report and Recommendation 1s APPROVED and ADOPTED;

       2. The Petition for a Writ of Habeas Corpus is DENIED with prejudice;

       3. There is no probable cause to issue a certificate of appealability; and

       4. The Clerk of Court shall mark this case CLOSED.




                                                                   I
                                                                   I




                                                                 .\
                                                 WENDY BEETLESTONE, J.
